Citation Nr: 0606770	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-21 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for myalgia, bilateral 
deltoids, currently rated as 10 percent disabling.  

2.  Whether new and material evidence has been presented to 
reopen the issue of entitlement to service connection for 
bilateral sacroiliitis (possible first detectable 
manifestation of rheumatoid arthritis of spine or ankylosing 
spondylitis).  

3.  Whether the veteran filed a timely substantive appeal to 
a July 2001 rating decision, regarding the issue of 
entitlement to an increased rating for Osgood Schlatter 
Disease, left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1980 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

In March 2005, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the Detroit 
RO.  The Board notes that the veteran presented testimony 
regarding the severity of his service-connected left knee 
disorder.  That testimony raises a claim for an increased 
rating for that disorder.  That matter is referred to the RO 
for appropriate action.

The issues of entitlement to an increased rating for myalgia, 
bilateral deltoids, currently rated as 10 percent disabling, 
and whether new and material evidence has been presented to 
reopen the issue of entitlement to service connection for 
bilateral sacroiliitis (possible first detectable 
manifestation of rheumatoid arthritis of spine or ankylosing 
spondylitis) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  By a July 2001 rating decision, the RO denied the 
veteran's claim for an increased (compensable) rating for 
Osgood Schlatter Disease, left knee.  The appellant was 
informed of this decision by correspondence dated August 10, 
2001.  

2.  A timely notice of disagreement (NOD) was received as to 
the July 2001 rating decision regarding the issue of 
entitlement to an increased (compensable) rating for Osgood 
Schlatter Disease, left knee.   

3.  By an October 2001 rating decision, the RO increased the 
veteran's rating for Osgood Schlatter Disease, left knee, to 
10 percent disabling, effective April 30, 2001.  

4.  A statement of the case (SOC) on the issue of entitlement 
to an increased rating for Osgood Schlatter Disease, left 
knee, was issued in December 2001.  

5.  A VA Form 9, substantive appeal is of record but was not 
received until July 2003, more than 60 days after issuance of 
the December 2001 SOC and more than one year after 
notification of the rating action denying an increased rating 
for Osgood Schlatter Disease, left knee.  


CONCLUSION OF LAW

A timely substantive appeal as to the issue of entitlement to 
an increased rating for Osgood Schlatter Disease, left knee, 
was not filed; therefore, the July 2001 rating action is 
final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.305 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2001 rating decision, the RO denied the veteran's 
claim of entitlement to an increased (compensable) rating for 
Osgood Schlatter Disease, left knee.  In August 2001, the 
veteran received notice of this decision.  Also in August 
2001, an NOD was received.  By an October 2001 rating 
decision, the RO increased the veteran's rating for Osgood 
Schlatter Disease, left knee, to 10 percent disabling, 
effective April 30, 2001.  In December 2001, an SOC was 
issued with an enclosed VA Form 9 in order to afford the 
veteran the opportunity to perfect his appeal, if he so 
desired.  See 38 U.S.C.A. § 7105(d)(1) (West 2002).  

In July 2003, a VA Form 9 (Appeal to the Board of Veterans 
Appeals) was received.  However, for reason discussed infra, 
this was untimely.  

The only issue before the Board is whether it has 
jurisdiction to consider the issue of entitlement to an 
increased rating for the veteran's service-connected Osgood 
Schlatter Disease, left knee.  In this regard, the United 
States Court of Appeals for the Federal Circuit has noted 
that, "it is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

In this case, the issue is whether the veteran filed a timely 
substantive appeal; if he did not, the Board does not have 
jurisdiction.  See 38 U.S.C.A. § 7105(a) (West 2002).  The 
Board's authority to consider its jurisdiction is contained 
in 38 U.S.C.A. § 7105(d)(3) (West 2002), which provides that 
". . . questions as to timeliness or adequacy of response 
shall be determined by the Board of Veterans' Appeals."  See 
also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  

Prior to assessing its jurisdiction, the Board must consider 
whether doing so is prejudicial to the appellant.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, in November 2005 the veteran and his representative 
were given notice that the Board found his substantive appeal 
was defective due to its untimely filing and informed him 
that it was possible that the Board's consideration of this 
question could result in dismissal of his appeal as to the 
issue of entitlement to an increased rating for Osgood 
Schlatter Disease, left knee.  The veteran responded to this 
notice in a statement received by the Board on February 1, 
2006.  In it, the veteran asserted that he believed he had 
met all time frames in the matter of his appeal.  More 
specifically, he asserted that he requested, and received, an 
extension in order to obtain further medical evidence.  
Unfortunately, however, a review of the record does not 
substantiate this assertion; there is simply no indication in 
the record that the veteran either requested, or received, an 
extension of time for filing a substantive appeal as to the 
July 2001 rating decision.     

The Board must determine whether the veteran's July 2003 VA 
Form 9 constitutes a substantive appeal of the RO's July 2001 
denial of an increased rating for Osgood Schlatter Disease, 
left knee, and whether there is any other basis to find that 
a timely substantive appeal as to this issue was received.  
The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200; see also 38 C.F.R. § 20.201 (2005) (requirements 
for notices of disagreement).  "Proper completion and filing 
of a Substantive Appeal are the last actions the appellant 
needs to take to perfect an appeal."  38 C.F.R. § 20.202.  
The NOD and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  However, if the applicable 
VA records have been transferred to another VA office, the 
NOD and substantive appeal must be filed with the VA office 
which has assumed jurisdiction over the applicable records.  
See 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 
(2005).  

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (2005).  
Thereafter, a claimant 
must file the substantive appeal within 60 days from the date 
the SOC is mailed or within the remainder of the one-year 
time period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b).  

However, if a claimant has not yet perfected an appeal and VA 
issues a supplemental statement of the case (SSOC) in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  A determination of which 
a claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 
20.1103 (2005).

In a July 2001 rating decision, the RO denied the veteran's 
claim for an increased rating for Osgood Schlatter Disease, 
left knee.  The appellant was notified of this decision by 
cover letter, dated August 10, 2001.  Also, in August 2001, a 
notice of disagreement was filed.  The Board notes that, by 
an October 2001 rating decision, the RO increased the 
veteran's Osgood Schlatter Disease, left knee, to 10 percent 
disabling, effective April 30, 2001.  By cover letter dated 
December 19, 2001, a statement of the case was issued.  

In July 2003, a VA Form 9 was received.  As noted above, 
under pertinent statutory provisions a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200; see also Roy v. 
Brown, 5 Vet. App. 554 (1993).  In this case, the veteran 
submitted a VA Form 9 to the RO beyond the time limit 
permitted.  Under the facts of this case, the deadline for 
the appellant to have filed his substantive appeal would have 
been August 10, 2002; that is the later date of the two 
applicable deadlines, considering the one-year from notice of 
the decision deadline and the SOC plus sixty days rule.  A 
review of the record reveals no correspondence received 
earlier than July 2003 that can be construed as constituting 
a substantive appeal regarding the issue of entitlement to an 
increased rating for Osgood Schlatter Disease, left knee.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 2002).  There has not 
been a timely appeal of the issue, so any purported appeal is 
not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate the claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), 7108; 38 C.F.R. §§ 20.101(a), 20.200, 20.202; YT 
v. Brown, 9 Vet. App. 195 (1996).

The Board notes that legislative changes have been enacted 
which eliminate the concept of a well-grounded claim and 
redefine the obligations of VA with respect to the duty to 
provide notice and assistance.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  Regulations implementing the VCAA 
were adopted recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Board has determined that it lacks 
jurisdiction to consider the underlying claim for entitlement 
to an increased rating for Osgood Schlatter disease, left 
knee, made by the veteran.  Lacking jurisdiction to decide 
the claim, it is beyond the Board's purview to determine 
whether the RO's notice and development actions were 
compliant with the VCAA.


ORDER

As the appellant did not perfect an appeal of the RO's July 
2001 denial of an increased rating for Osgood Schlatter 
Disease, left knee, the appeal is dismissed.


REMAND

A review of the March 2005 Board hearing transcript reveals 
that the veteran receives treatment at the Battle Creek VA 
Medical Center.  However, it does not appear that all of the 
veteran's treatment records from that facility have been 
obtained, as the most recent reports from that facility are 
dated March 2002.  Under Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), VA treatment records are considered to be 
constructively included within the record.  Therefore, this 
matter must be remanded in order that any outstanding VA 
medical records be obtained and associated with the claims 
folder.  

Furthermore, it does not appear that all of the veteran's 
service medical records have been associated with the claims 
folder.  The record does contain a July 1980 Medical Board 
report, which diagnosed diabetes mellitus, Osgood Schlatter 
Disease, left knee, and myalgias of both shoulders.  It was 
stated that the veteran was unfit for retention.  
Additionally, the veteran submitted copies of his service 
medical records.  However, it is clear that these are 
incomplete.  For example, only a copy of the front side of 
the January 1980 Report of Medical Examination was submitted.  
The Board notes that the August 1984 rating decision, which 
first denied the issue of service connection for bilateral 
sacroiliitis (possible first detectable manifestation of 
rheumatoid arthritis of spine or ankylosing spondylitis), 
stated that the veteran's complaints existed prior to the 
veteran's entry into service and were not shown to be of a 
higher degree of severity during service.  The issue was 
denied as not having been incurred in or aggravated by 
service.  The Board has determined that the veteran's service 
medical records are relevant to his claim and, therefore, VA 
must make efforts to obtain and associate them with the 
claims folder.  See 38 C.F.R. § 3.159(c)(3).  In this regard, 
it is acknowledged that previous attempts to obtain the 
veteran's service medical records have been made and, in 
fact, one response resulted in records being sent.  
Unfortunately, they turned out to belong to another veteran.  
However, the Board emphasizes that efforts to obtain records 
in the custody of a federal department or agency will only 
end where VA concludes that the records sought do not exist 
or that further efforts to obtain those records would be 
futile.  See 38 C.F.R. § 3.159(c)(2).  It is also directed, 
as it is evident that the veteran is in possession of at 
least some of his service medical records, that he be 
requested to submit copies of all such records in his 
possession, and reminded to copy each page front and back.  

Finally, the Board has determined that the March 2002 VCAA 
notice letter is inadequate.  First, it identifies one issue 
as a right shoulder injury when, in fact, the issue on appeal 
is entitlement to an increased rating for myalgia, bilateral 
deltoids, currently rated as 10 percent disabling.  Moreover, 
it does not inform the veteran of what the evidence needs to 
show in order for a rating in excess of 10 percent to be 
warranted.  Second, the letter does not inform the veteran of 
what constitutes new and material evidence with regard to the 
veteran's claim to reopen the issue of entitlement to service 
connection for bilateral sacroiliitis (possible first 
detectable manifestation of rheumatoid arthritis of spine or 
ankylosing spondylitis).  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  The RO 
should also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specifically, a VCAA notice 
letter is to be sent to the veteran, in 
which he is informed of what the evidence 
needs to show in order for a rating in 
excess of 10 percent to be warranted for 
his claim for an increased rating for 
myalgia, bilateral deltoids, and of what 
constitutes new and material evidence 
with regard to the veteran's claim to 
reopen the issue of entitlement to 
service connection for bilateral 
sacroiliitis (possible first detectable 
manifestation of rheumatoid arthritis of 
spine or ankylosing spondylitis).  
  
2.  Obtain any outstanding VA treatment 
records for the veteran from the Battle 
Creek VA Medical Center.  

3.  Obtain the veteran's service medical 
records.  If these records are deemed to 
be unobtainable, such is to be noted in 
the claims folder.  Additionally, request 
that the veteran submit copies of all 
service medical records in his 
possession.   

4.  Readjudicate the claims.  Thereafter, 
if the claims on appeal remain denied, 
the appellant and his representative 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


